PER CURIAM:
James David Faircloth, Sr., appeals the district court’s order denying relief on his 42 U.S.C. § 1988 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Faircloth v. Lee, No. 5:04-ct-00608-FL (E.D.N.C. Nov. 22, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.